PER CURIAM.
On this appeal by the defendant below from his conviction and sentence for the crime of attempted breaking and entering of a building the appellant contends the state failed to prove venue, and that he was denied argument at the close of the non-jury trial. We have examined these contentions in the light of the facts disclosed by the record and the applicable law and conclude they are without merit. The evidence was sufficient upon which to fix the venue in Dade County. See Hopkins v. State, 52 Fla. 39, 42 So. 52, 55; Fine v. State, 153 Fla. 297, 299, 14 So.2d 408, 409; Lindsey v. State, Fla.App.1966, 184 So.2d 437. We reject as inapplicable on the facts the appellant’s second contention, on the authority of Hall v. State, 119 Fla. 38, 160 So. 511.
Affirmed.